EXHIBIT 10.4




INSIDER PLEDGE AGREEMENT

THIS INSIDER PLEDGE AGREEMENT (the “Agreement”) dated March 9, 2016 (the
“Effective Date”), is made by and between Michael D. Queen, an individual (the
“Pledgor”), and SBI Investments LLC 2014-1, a statutory series of Delaware
limited liability company (the “Pledgee”).

RECITALS

WHEREAS, contemporaneously with the execution and delivery of this Agreement,
Major League Football, Inc., a Delaware corporation (the “Company”), and the
Pledgee shall execute that certain Securities Purchase Agreement (the “SPA”)
pursuant to which the Company shall issue to the Pledgee a Secured Convertible
Promissory Note in the principal amount of Five Hundred Fifty Thousand Dollars
(USD$550,000) (the “Note”); and

WHEREAS, the Pledgor is an officer, director, shareholder and/or a control
person of the Company; and

WHEREAS, as a condition to entering into the SPA and funding the issuance of the
Note, the Pledgee has required that the Pledgor enter into this Agreement in
order to, among other things, secure the obligations of the Company under the
Note and the SPA on the terms set forth below.

NOW, THEREFORE, in consideration of the mutual promises made herein and for
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and intending to be legally bound hereby, the Pledgor and
the Pledgee agree as follows:

AGREEMENT

1.

Certain Defined Terms.

(a)

The term “Pledged Stock” means two million (2,000,000) fully paid and
non-assessable shares of common stock of the Company issued in the name of the
Pledgor and represented by certificate number(s) 2353 & 2361 together with all
certificates, options, rights, or other distributions issued as an addition to,
in substitution or in exchange for, or on account of, any such shares, and all
proceeds of all of the foregoing, now or hereafter owned or acquired by the
Pledgor.

(b)

The term “Obligations” means any and all obligations of the Company now existing
or hereinafter incurred to the Pledgee, whether oral or written and whether
arising before, on or after the Effective Date including, without limitation,
those obligations of the Company to the Pledgee under this Agreement, the Note,
the SPA and any other amounts now or hereafter owed to the Pledgee by the
Company thereunder or hereunder, including, without limitation, any promissory
notes, debentures, or other instruments evidencing debt subsequently issued by
the Company to the Pledgee.

2.

Pledge of Pledged Stock as Collateral for Obligations.

(a)

As security for the prompt satisfaction of the Obligations, the Pledgor hereby
pledges to the Pledgee the Pledged Stock and grants the Pledgee a lien thereon
and security interest therein.





1




--------------------------------------------------------------------------------



(b)

If the Pledgor shall become entitled to receive or shall receive, in connection
with the Pledged Stock, any:

(i)

Stock certificates, including, but without limitation, any certificates
representing a stock dividend or issued in connection with any increase or
reduction of capital, reclassification, conversion, merger, consolidation, sale
of assets, combination of shares, stock split spin-off or split-off;

(ii)

Options, warrants, or rights, whether as an addition to, or in substitution or
in exchange for, any of the Pledged Stock;

(iii)

Dividends or distributions payable in property, including securities issued by
other than the issuer of any of the Pledged Stock; or

(iv)

Dividends or distributions of any sort other than cash dividends described in
Section 2(d) below;

then the Pledgor shall accept the same as the Pledgee’s agent, in trust for the
Pledgee, and shall deliver them forthwith to the Pledgee in the exact form
received with, as applicable, the Pledgor’s endorsement when necessary, or
appropriate stock powers duly executed in blank, to be held by the Pledgee,
subject to the terms hereof, as part of the Pledged Stock.

(c)

Upon the occurrence and during the continuance of any Event of Default (as
hereinafter defined), the Pledgee, at its option, may have any part or all of
the Pledged Stock registered in its name or that of its nominee, and the Pledgor
hereby covenants that, upon the Pledgee’s request, the Pledgor will cause the
issuer, transfer agent or registrar of the Pledged Stock to effect such
registration.  Immediately and without further notice, upon the occurrence and
during the continuance of an Event of Default, whether or not the Pledged Stock
shall have been registered in the name of the Pledgee or its nominee, the
Pledgee or its nominee shall have the right to exercise all voting rights as to
all shares and all other corporate rights and all conversion, exchange,
subscription or other rights, privileges or options pertaining thereto as if it
were the absolute owner thereof, including, without limitation, the right to
exchange any or all of the Pledged Stock upon the merger, consolidation,
reorganization; recapitalization, or other readjustment of the issuer thereof,
and, in connection therewith, to deliver any of the Pledged Stock to any
committee, depository, transfer agent, registrar, or other designated agency
upon such terms and conditions as it may determine, all without liability except
to account for property actually received by it however (i) the Pledgee shall
have no duty to exercise any of the aforesaid rights, privileges, or options
and, shall not be responsible for any failure to do so or delay in so doing and
(ii) the Pledgee may by written accordance with any terms or notice to the
Pledgor waive or relinquish, either partially or completely in conditions the
Pledgee may set forth in such notice, any or all voting rights the Pledgee may
acquire pursuant to this Section 2(c).  

(d)

Unless an Event of Default shall have occurred and be continuing, the Pledgor
shall be entitled to receive for his own use cash dividends on the Pledged Stock
paid out of current earnings or surplus.  Upon the occurrence of an Event of
Default, the Pledgee may require any such cash dividends to be delivered to the
Pledgee as additional security hereunder.

(e)

If any of the Obligations are not paid or otherwise satisfied in full when due
(such event being referred to herein as an “Event of Default”), the Pledgee may,
without demand of





2




--------------------------------------------------------------------------------

performance or other demand, advertisement, or notice of any kind or upon the
Pledgor or any other person (all of which are, to the extent permitted by law;
hereby expressly waived), forthwith realize upon the Pledged Stock or any part
thereof, and may forthwith permanently transfer said Pledged Stock into the
Pledgee’s name and ownership or the Pledgee may, at the Pledgee’s sole
discretion and option, sell or otherwise dispose of the Pledged Stock or any
part thereof or interest therein, or agree to do so, in one or more parcels at
public or private sale or sales, at any exchange, broker’s board or at any of
the Pledgee’s offices or elsewhere, at such prices and on such terms (including,
without limitation, a requirement that any purchaser of all or any part of the
Pledged Stock purchase the shares constituting the Pledged Stock for investment
and without any intention to make distribution thereof) as it may deem best, for
cash or on credit, or for future delivery without assumption of any credit risk,
with the right to the Pledgee or any purchaser to purchase upon any such sale
the whole or any part of the Pledged Stock free of any right or equity of
redemption in the Pledgor, which right or equity is hereby expressly waived and
released.  The Pledgor does hereby and herewith agree that upon an Event of
Default, the Pledgee at its option may acquire full, unencumbered title to said
Pledged Stock.  Resultant of the foregoing and by acknowledgement, contract and
agreement, the Pledgor contracts and agrees that he shall not now or in the
future claim that the shares of Pledged Stock are worth more than the loan
amounts under the Note, the SPA and any contemplated future financings with the
Pledgee or make any claim against the Pledgee for usury, et cetera if an Event
of Default occurs if the Company fails or refuses to pay any and all amounts due
to the Pledgee.

(f)

Except as may otherwise be expressly required by applicable laws, the Pledgee
need not give more than three (3) days’ notice of the time and place of any
public sale or of the time after which a private sale may take place, which
notice the Pledgor hereby deems reasonable; provided, however, that the Pledgee
at any time, without notice to the Pledgor, may sell any shares of Pledged Stock
for which a market exists at the market price for such shares.

3.

Pledgor Representations.  The Pledgor represents and warrants that:

(a)

He has, and has duly exercised, all requisite power and authority to enter into
this Agreement, to pledge the Pledged Stock for the purposes described in
Section 2(a), and to carry out the transactions contemplated by this Agreement;

(b)

He is the legal and beneficial owner of all the Pledged Stock;

(c)

All of the shares of the Pledged Stock have been duly and validly issued, are
fully paid and nonassessable;

(d)

All of the shares of Pledged Stock are owned by the Pledgor free of any pledge,
mortgage, hypothecation, lien, charge, encumbrance, or security interest in such
shares or the proceeds thereof except such as are granted hereunder;

(e)

The execution and delivery of this Agreement, and the performance of its terms,
will not constitute a default under the terms of any agreement, indenture or
other instrument, license, judgment, decree, order, law, statute, ordinance, or
other governmental rule or regulation applicable to the Pledgor or any of his
property; and

(f)

Upon delivery of the Pledged Stock to the Pledgee or its agent, this Agreement
shall create a valid first lien upon, and perfected security interest in, the
Pledged Stock and the proceeds





3




--------------------------------------------------------------------------------

thereof, subject to no prior security interest, lien, charge, encumbrance, or
agreement purporting to grant to any third party a security interest in the
property or assets of the Pledgor which would include the Pledged Stock.

4.

Pledgor Covenants.

(a)

The Pledgor hereby covenants that until all of the Obligations have been
satisfied in full, he will not sell, convey, or otherwise dispose of any of the
Pledged Stock or any interest therein or create, incur, or permit to exist any
pledge, mortgage, lien, charge, encumbrance, or any security interest whatsoever
in, or with respect to, any of the Pledged Stock or the proceeds thereof, other
than that created hereby.

(b)

Pledgor warrants and will, at his own expense, defend the Pledgee’s right,
title, special property, and security interest in and to the Pledged Stock
against the claims of any person, firm, corporation, or other entity.

5.

Disposition of Pledged Stock.

(a)

In connection with any disposition of the Pledged Stock by the Pledgee pursuant
to the terms hereof, the Pledgor recognizes that the Pledgee may be compelled or
deem it best to resort to one or more private sales to the Pledgor or a
restricted group of purchasers who will be obligated to agree, among other
things, to acquire the Pledged Stock for their own account, for investment and
not with a view to the distribution of resale thereof.  The Pledgor acknowledges
that any such private sales may be at prices and on terms less favorable to the
Pledgee than those of public sales, and agrees that such private sales shall be
deemed to have been made in a commercially reasonable manner and that the
Pledgee has no obligation to delay sale of any Pledged Stock to permit the
issuer thereof to register it for public sale under the Securities Act of 1933,
as amended (the “Securities Act”).

(b)

In connection with any disposition of the Pledged Stock by the Pledgee following
an Event of Default, the Pledgor shall use his best efforts to cause any issuer,
transfer agent, and/or registrar of the Pledged Stock to take all such actions
and execute all such documents as may be necessary or appropriate, upon the
request of the Pledgee, to (i) remove any restrictive legends placed on the
Pledged Stock that are not legally required for such Pledged Stock held by the
Pledgee; (ii) effect any sale or sales of Pledged Stock in accordance with Rule
144 under the Securities Act (if such rule is applicable); and (iii) effect any
sale or other disposition of the Pledged Stock in any otherwise permitted public
or private sale or other disposition.

6.

Required Notifications.  The Pledgor shall promptly deliver to the Pledgee all
written notices and will promptly give the Pledgee written notice of any other
notices received by him with respect to the Pledged Stock, and the Pledgee will
promptly give like notice to the Pledgor of any such notices received by it or
its nominee. Until the full repayment of the Obligations, the Pledgor shall
immediately notify the Pledgee of any “Event of Default” under the Note or the
SPA or the Warrants issued thereunder.

7.

Perfection and Additional Documents.

(a)

The certificate(s) representing the Pledged Stock shall be delivered to and held
by the Pledgee in order to perfect the pledge of the Pledged Stock.  The Pledgor
shall perform any and all





4




--------------------------------------------------------------------------------

steps reasonably requested by the Pledgee to perfect and maintain the Pledgee’s
security interests in and liens on and against the Pledged Stock granted or
purported to be granted hereby or to enable the Pledgee to exercise its rights
and remedies hereunder with respect to the Pledged Stock. The Pledgor shall at
any time, and from time to time, upon the written request of the Pledgee,
execute and deliver such further documents and do such further acts and things
as the Pledgee may reasonably request to effect the purposes of this Agreement,
including, without limitation, delivering to the Pledgee irrevocable proxies
with respect to the Pledged Stock in form satisfactory to the Pledgee.  Until
receipt thereof, from and after an Event of Default, this Agreement shall
constitute the Pledgor’s proxy to the Pledgee or its nominee to vote all shares
of Pledged Stock then registered in the Pledgor’s name at any and all such times
as the Pledgee has the right to vote such shares pursuant to the terms of this
Agreement.  Such power of attorney granted hereby is coupled with an interest
and is irrevocable.  Notwithstanding the foregoing, the Pledgor shall be
permitted to vote the Pledged Stock except during the occurrence of an Event of
Default.

(b)

To the extent permitted by applicable law, the Pledgor hereby authorizes the
Pledgee to file one or more financing or continuation statements and amendments
thereto, disclosing the security interest granted to the Pledgee under this
Agreement without the Pledgor’s signature appearing thereon.  The Pledgor agrees
that a carbon, photographic, photostatic, or other reproduction of this
Agreement or of a financing statement is sufficient as a financing statement.

(c)

The Pledgor shall pay the costs of, or incidental to, the Uniform Commercial
Code of the State of New York or any other applicable State, tax lien and
judgment searches and all recordings or filings of all financing statements,
including, without limitation, any filing expenses incurred by the Pledgee
pursuant to this Agreement.

(d)

The Pledgor expressly waives: (i) notice of acceptance of this Agreement;
(ii) presentment and demand for payment of any of the Obligations; (iii) to the
extent not prohibited by law, all rights of redemption, stay, appraisal, or
rights which would deny the Pledgee a deficiency judgment which the Pledgor now
has or may at any time in the future have under any rule of law or statute now
existing or hereafter enacted; (iv) except as expressly provided herein or by
law, all other notices to which the Pledgor might otherwise be entitled; (v) any
defense as to invalidity or unenforceability of any Obligations; and (vi) any
other legal (except for indefeasible payment in full of the Obligations) or
equitable defenses whatsoever to which the Pledgor might otherwise be entitled.

8.

Termination of Agreement. Upon the satisfaction in full of all Obligations in
cash as well as all additional costs and expenses of the Pledgee as provided
herein, this Agreement shall terminate, and the Pledgee shall deliver to the
Pledgor, at the Pledgor’s expense, such of the Pledged Stock certificate(s) as
shall not have been sold or otherwise disposed of pursuant to this Agreement and
the security interest created hereby shall automatically terminate with respect
to such certificate, and the Pledgee, at the request of the Pledgor, will
execute and deliver to the Pledgor a proper instrument or instruments
acknowledging the satisfaction and termination of such security interest
(including, without limitation, UCC termination statements and instruments of
satisfaction, discharge and/or reconveyance) and will duly assign, transfer and
deliver such to the Pledgor. Except as specifically provided herein, this
Agreement shall create a continuing security interest in the Pledged Stock and
shall (i) remain in full force and effect until the payment or satisfaction in
full in cash of the Obligations, (ii) be binding upon the Pledgor and his
respective successors and assigns; and (iii) inure, together with the rights and
remedies of the Pledgee hereunder, to the benefit of the Pledgee





5




--------------------------------------------------------------------------------

and her heirs and personal representatives.  The Pledgor’s successors and
assigns shall include, without limitation, a trustee, heir, or personal
representative.  

9.

Custody by Pledgee. Beyond the exercise of reasonable care to assure the safe
custody of the Pledged Stock while held hereunder, the Pledgee shall have no
duty or liability to preserve rights pertaining thereto and shall be relieved of
all responsibility for the Pledged Stock upon surrendering it or tendering
surrender of it to the Pledgor.

10.

Waivers and Amendment.  No course of dealing between the Pledgor and the
Pledgee, nor any failure to exercise, nor any delay in exercising, any right,
power or privilege of the Pledgee hereunder or under the Note shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or thereunder preclude any other or further exercise thereof
or the exercise of any other right, power or privilege.  None of the terms and
conditions of this Agreement may be changed, waived, modified or varied in any
manner whatsoever unless in writing duly signed by the Pledgor and the Pledgee.

11.

Cumulative Rights of Pledgee. Each and every right, power and remedy of the
Pledgee provided for in this Agreement, the Note and the SPA, or now or
hereafter existing at law or in equity or by statute, shall be cumulative and
concurrent and shall be in addition to every other such right, power or remedy.
 The exercise or beginning of the exercise by the Pledgee of any one or more of
the rights, powers or remedies provided for in this Agreement, Note or the SPA,
or now or hereafter existing at law or in equity or by statute or otherwise,
shall not preclude the simultaneous or later exercise by the Pledgee of all such
other rights, powers or remedies, and no failure or delay on the part of the
Pledgee to exercise any such right, power or remedy shall operate as a waiver
thereof.  In addition to all other rights, the Pledgee shall be entitled to
recover from the Pledgor any and all expenses, including reasonable attorneys’
fees, incurred by the Pledgee as a result of the Pledgor’s default under this
Agreement, including all expenses associated with the exercise of the Pledgee’s
remedies hereunder, including but not limited to the sale of the Pledged Stock;
provided, however, that if the proceeds from the sale of the Pledged Stock is
sufficient to satisfy the Obligations and all expenses associated with the sale
of the Pledged Stock, the Pledgor shall not be responsible for such expenses
associated with the sale.

12.

Severability. The provisions of this Agreement are severable, and if any clause
or provision shall be held invalid or unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision or part thereof in such jurisdiction and shall not in any
manner affect such clause or provision in any other jurisdiction or any other
clause or provision in this Agreement in any jurisdiction.

13.

Attorney-in Fact. By the execution of this Agreement, the Pledgor hereby
irrevocably constitutes and appoints the Pledgee as true and lawful
attorney-in-fact and agent of the Pledgee, with full power and authority to act
in his name, place and stead to undertake all reasonable and necessary acts to
assign and transfer unto the Pledgee or any other person or persons the Pledged
Stock.  The power of attorney herein granted is coupled with an interest, is
irrevocable, and shall continue until the Obligations have been paid and
performed in full.  Notwithstanding the foregoing, the power of attorney
described herein shall not be utilized unless the Obligations have not been paid
when due.

14.

Notices. Unless otherwise provided, any notice required or permitted under this
Agreement shall be given in writing and shall be deemed effectively given as
hereinafter described





6




--------------------------------------------------------------------------------

(i) if given by personal delivery, then such notice shall be deemed given upon
such delivery, and (ii) if given by an internationally recognized overnight air
courier, then such notice shall be deemed given one business day after delivery
to such carrier. All notices shall be addressed to the party to be notified at
the address as follows, or at such other address as such party may designate by
ten (10) days’ advance written notice to the other party:

If to the Pledgor:




Michael D. Queen

6230 University Parkway

Suite 301

Sarasota, Florida 34240




If to the Pledgee:




SBI Investments LLC, 2014-1

369 Lexington Avenue, 2nd Floor

New York, NY 10017

Attention: Peter Wisniewski




With a copy to (that shall not constitute notice):




K&L Gates, LLP

200 S. Biscayne Boulevard

Suite 3900

Miami, FL 33131

Attention: John D. Owens III, Esq.







15.

Jurisdiction; Venue.  This Agreement shall be deemed to be a contract made under
the laws of the State of New York, and for all purposes shall be construed in
accordance with the internal laws and decisions of said state, without regard to
principles of conflicts of law.  Each of the parties consents to the exclusive
jurisdiction of the state courts sitting in, or of the U.S. District Court
sitting in, New York City, New York, in connection with any dispute arising
under this Agreement and hereby waives, to the maximum extent permitted by law,
any objection, including any objection based on forum non conveniens to the
bringing of any such proceeding in such jurisdictions.

16.

Miscellaneous.  This Agreement shall be binding upon the parties hereto and
their respective successors and assigns and shall inure to the benefit of and be
enforceable by each of the parties hereto and its successors and assigns. The
headings in this Agreement are for purposes of reference only and shall not
limit or define the meaning hereof.  This Agreement may be executed in any
number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument.  The language used in this Agreement shall be
deemed to be the language approved by parties to this Agreement to express their
mutual intent, and no rule of strict construction shall be applied against any
party.

17.

Injunctive Relief.  The Pledgor recognizes that in the event the Pledgor fails
to perform, observe or discharge any of his obligations or liabilities under
this Agreement, any remedy of law may prove to be inadequate relief to the
Pledgee; therefore, the Pledgor agrees that the





7




--------------------------------------------------------------------------------

Pledgee shall be entitled to temporary and permanent injunctive relief in any
such case without the necessity of proving actual damages.

18.

WAIVER OF TRIAL BY JURY.  THE PLEDGOR AND THE PLEDGEE WAIVE THE RIGHT TO A TRIAL
BY JURY IN ANY ACTION OR PROCEEDINGS WHEREIN THE PLEDGOR AND THE PLEDGEE ARE
PARTIES BASED UPON, OR RELATED TO, THE SUBJECT MATTER OF THIS AGREEMENT. THIS
WAIVER IS KNOWINGLY, INTENTIONALLY, AND VOLUNTARILY MADE BY THE PLEDGOR AND THE
PLEDGEE, AND THEY ACKNOWLEDGE THAT NEITHER OF THEM NOR ANY PERSON ACTING ON
THEIR BEHALF HAS MADE ANY REPRESENTATIONS OF FACT TO INDUCE THIS WAIVER OF TRIAL
BY JURY OR IN ANY WAY TO MODIFY OR NULLIFY ITS EFFECT.  THE PLEDGOR AND THE
PLEDGEE FURTHER ACKNOWLEDGE THAT THEY HAVE BEEN REPRESENTED (OR HAVE HAD THE
OPPORTUNITY TO BE REPRESENTED) IN THE SIGNING OF THIS AGREEMENT AND IN THE
MAKING OF THIS WAIVER BY INDEPENDENT LEGAL COUNSEL, SELECTED OF THEIR OWN FREE
WILL, AND THAT THEY HAD THE OPPORTUNITY TO DISCUSS THIS WAIVER WITH COUNSEL.







** Remainder of Page Intentionally Left Blank **











8




--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Insider Pledge
Agreement on the Effective Date.

THE PLEDGOR:










/s/ Michael D. Queen

Name: Michael D. Queen







THE PLEDGEE:




SBI INVESTMENTS LLC, 2014-1










By:  /s/Peter Wisniewski

Name: Peter Wisniewski

Title: Manager














9


